 
Exhibit 10.1
 


Execution Copy
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 15, 2011, by and
between Genpact Limited, a Bermuda limited exempted company (the “Company”), and
V. N. Tyagarajan (the “Executive” and, together with the Company, the
“Parties”).
 
WITNESSETH:


A.           The Executive has been employed as the Company’s Chief Operating
Officer since February 2009.


B.           Effective June 17, 2011, the Executive will serve as the President
and Chief Executive Officer of the Company.


C.           The Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company, on the terms and
conditions set forth in this Agreement.


D.            The Executive acknowledges that (i) the Executive’s employment
with the Company and its affiliates has provided and will provide the Executive
with trade secrets of, and confidential information concerning, the Company and
(ii) the covenants contained in this Agreement are essential to protect the
business and goodwill of the Company.
 
E.           The Executive entered into a letter agreement with GECIS Global
Holdings and GECIS International Holdings (together the “Prior Employers”),
dated as of February 7, 2005, (the “Prior Employment Agreement”).  The Prior
Employment Agreement shall be superseded by this Agreement.
 
Accordingly, in consideration of the promises and the respective covenants and
agreements of the Parties set forth below, and intending to be legally bound
hereby, the Parties agree as follows:
 
 Section 1.                       Employment.  The Company hereby continues to
agree to employ the Executive, and the Executive hereby continues to accept such
employment, on the terms and conditions set forth in this Agreement.
  
 Section 2.                      Term.  This Agreement shall be effective for a
period commencing as of June 17, 2011 (the “Effective Date”) and ending on the
date this Agreement and the Executive’s employment hereunder are terminated in
accordance with the provisions of Section 8 (such period, the “Term”).
  
 Section 3.                       Duties, Authority, Status and
Responsibilities.
  
 (a)           The Executive shall serve as the President and Chief Executive
Officer of the Company, as a member of the board of directors of the Company
(the “Board”) and in such other positions as the Board may from time to time
reasonably determine, subject at all times to the direction, supervision and
authority of the Board.  The Executive’s duties shall include such duties as the
Board may from time to time reasonably assign.
  
 (b)            During the Term and except as otherwise agreed by the Company,
the Executive shall devote the Executive’s full employable time, attention and
best efforts to the business affairs of the Company and its subsidiaries (except
during vacations or illness) and will not actively engage in outside activities,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage unless such activity (and the amount thereof) is approved by the
Board; provided, however, the Executive may devote time to personal investments,
philanthropic service or other personal matters without obtaining


 
1

--------------------------------------------------------------------------------

 
 
such Board approval.  In addition to the other titles and responsibilities
described in this Section 3, if requested by the Board, the Executive shall
serve (without additional compensation) during the Term as an officer or
director of any subsidiary of the Company.
  
 (c)            The Company reserves the right to depute or second the Executive
during the Term to any of its affiliates or group entities.
  
 Section 4.                       Cash Compensation.
  
 (a)            Base Salary.  Effective as of June 17, 2011, the Executive shall
receive an annual base salary (the “Base Salary”) of not less than U.S.
$600,000.  The Base Salary shall be payable in accordance with the customary
payroll practices of the Company for salaried employees in the jurisdiction in
which the Executive resides.  The Board, or a committee thereof, shall review
the Executive’s Base Salary at such times each year that the Board or committee
reviews the compensation of other senior executive officers.
 
 (b)           Annual Bonus.  During the Term, the Executive shall be eligible
to receive an annual cash bonus (the “Annual Bonus”) in respect of each full or
partial fiscal year of the Company ending during the Term (each, a “Fiscal
Year”, which as of the date hereof, is the period January 1 through
December 31), with such Annual Bonus to equal 125% of Base Salary for such
Fiscal Year, subject to the attainment of such performance targets as are
established by the Board, or a committee thereof, for such Fiscal Year.  Any
such Annual Bonus shall be paid to the Executive on or after the first day (but
in no event later than the fifteenth day of the third month) of the Fiscal Year
following the Fiscal Year to which the Annual Bonus relates.
  
 Section 5.                       Equity Compensation.
  
 (a)           Option Grant.  On the date hereof, the Executive will be granted
an option under the Company’s 2007 Omnibus Incentive Compensation Plan (the
“Plan”) to purchase 250,000 common shares of the Company (the “Option”).  The
Option shall have an exercise price per share equal to the fair market value per
common share on the date hereof (as determined under the Plan).  The Option
shall vest in four (4) successive equal annual installments upon the Executive’s
completion of each year of employment or service with the Company (or an
Affiliate (as such term is defined in the Plan)) over the four (4)-year period
measured from the Effective Date.  Subject to the Executive’s continued
employment or service with the Company (or an Affiliate) on a Change in Control
(as defined in the Plan), the Option shall vest in full on an accelerated basis
on the effective date of the Change in Control.  In addition, upon the
Executive’s termination by reason of death or the Company’s termination of the
Executive’s employment by reason of Disability, the Option shall vest with
respect to that number of additional Option shares, if any, that would have
vested if the Executive had remained employed by the Company or any Affiliate
for an additional period of 12 months following the date of such
termination.  The remaining terms shall be as set forth in the option agreement
(the “Option Agreement”) attached hereto.


(b)           Restricted Share Units Grant.  On the date hereof, the Company
will grant the Executive restricted share units covering 200,000 common shares
of the Company (“RSUs”) pursuant to the Plan.  The RSUs shall vest in four (4)
successive equal annual installments upon the Executive’s completion of each
year of employment or service with the Company (or an Affiliate) over the four
(4)-year period measured from the Effective Date.  Subject to the Executive’s
continued employment or service with the Company or an Affiliate on a Change of
Control, the RSUs shall vest in full on the effective date of the Change of
Control. In addition, upon the Executive's termination by reason of death or the
Company's termination of the Executive's employment by reason of Disability, the
RSUs shall vest in full.


 (c)           Performance Share Awards.  The Company will grant performance
shares to the Executive on the date hereof and the Executive will be eligible to
receive additional performance shares in 2012 and 2013 as follows:


 
2

--------------------------------------------------------------------------------

 




 (i)           On the date hereof, the Company will grant the Executive a
performance share award covering a target number of 100,000 common shares of the
Company (“Initial Performance Shares Award”) pursuant to the Plan. The Initial
Performance Shares Award shall vest on December 31, 2013 subject to (i)
continued employment or service with the Company or an Affiliate  on such date
and (ii) satisfaction of the performance criteria as more fully set forth in the
performance share award agreement (the “Performance Share Award Agreement”)
(attached hereto).  The actual number of common shares into which the target
shares shall convert shall be as set forth in the Performance Share Award
Agreement.
 
 (ii)           In each of 2012 and 2013, the Company will grant the Executive
additional performance share awards covering a target number of 100,000 common
shares of the Company (the “2012 Performance Shares Award” and the “2013
Performance Shares Award”, respectively).  The 2012 Performance Shares Award
shall vest on December 31, 2014 subject to (i) continued employment or Service
with the Company or an Affiliate on such date and (ii) satisfaction of the
performance criteria set forth for such award by the Board (or committee
thereof) at the time of grant of the award.  The 2013 Performance Shares Award
shall vest on December 31, 2015 subject to (i) continued employment or Service
with the Company or an Affiliate on such date and (ii) satisfaction of the
performance criteria set forth for such award by the Board (or committee
thereof) at the time of grant of the award.  The actual number of shares into
which the target shares under the 2012 Performance Shares Award and the target
shares under the 2013 Performance Shares Award shall convert shall be as set
forth for such awards by the Board (or committee thereof) at the time of grant
of each such award.
 
 (iii)           Subject to the Executive’s continued employment or service with
the Company or an Affiliate on a Change of Control (as defined in the Plan), the
Initial Performance Shares Award, the 2012 Performance Shares Award and the 2013
Performance Shares Award (each a “Performance Shares Award”), to the extent each
such award is outstanding and unvested, shall vest in full on the effective date
of the Change of Control with respect to the target number of shares subject to
the award.  In addition, upon the Executive's termination by reason of death or
the Company's termination of the Executive's employment by reason of Disability,
each Performance Shares Award, to the extent outstanding and unvested, shall
vest in full with respect to the target number of shares subject to the
award.  Upon the Executive’s termination of his employment for Good Reason or
the Company’s termination of the Executive’s employment without Cause, any
outstanding and unvested Performance Shares Award shall continue to vest on each
of the remaining vesting dates applicable for such award to the extent the
applicable financial performance goals for such vesting date are satisfied (but
without regard to the requirement of continued employment or service) as more
fully set forth in the agreement evidencing such award.


 Section 6.                        Expenses.  During the Term, the Executive
shall be entitled to receive prompt reimbursement for all travel and business
expenses reasonably incurred and accounted for by the Executive (in accordance
with the policies and procedures established from time to time by the Company)
in performing services hereunder.
  
 Section 7.                      Other Benefits.
  
 (a)            Employee Benefits, Fringe Benefits and Perquisites.  During the
Term, the Executive shall be able to participate in employee benefit plans and
perquisite and fringe benefit programs on a basis no less favorable than such
benefits and perquisites are provided by the Company from time to time to the
Company’s other senior executives. In addition, effective with the date hereof
and continuing during the Term, the Executive shall receive (i) reimbursement of
all reasonable costs associated with owning or leasing a car, including monthly
lease or loan payments, monthly parking costs, car insurance, fuel, repairs and
tolls  and (ii) an annual amount of U.S. $60,000 to cover such other personal
costs as the Executive deems appropriate with such amounts paid to the Executive
in equal installments on the date of payments of his Base Salary each year.


 
3

--------------------------------------------------------------------------------

 
 
 (b)            Vacations.  The Executive shall be entitled to four (4) weeks
paid vacation during each year of the Term.  The Executive shall also be
entitled to all paid holidays and personal days given by the Company to its
senior executives.
  
 (c)            Relocation.  If the Executive relocates his residence at the
request of the Company during the Term, the Company shall, consistent with its
relocation policies and subject to Section 10(d)(iii), reimburse the Executive
for the Executive’s expenses incurred for relocating himself and his immediate
family.
 
 (d)            Indemnification.  The Company and its successors and/or assigns
will indemnify and defend the Executive to the fullest extent permitted by
applicable law of the jurisdiction in which the Company is incorporated and the
organizational documents of the Company with respect to any claims that may be
brought against the Executive arising out of any action taken or not taken in
the Executive’s capacity as an officer or director of the Company or any of its
affiliates.  In addition, the Executive shall be covered, in respect of the
Executive’s activities as a director and officer of the Company or any of its
affiliates, by the Company’s Directors and Officers liability policy or other
comparable policies obtained by the Company’s successors, to the fullest extent
permitted by such policies.  The Company’s indemnification obligations under
this Section 7(d) shall remain in effect following the Executive’s termination
of employment with the Company.
  
 Section 8                      Termination.  The Executive’s employment
hereunder may be terminated under the following circumstances:
  
 (a)           Death.  The Executive’s employment hereunder shall terminate upon
the Executive’s death.  Upon any termination of the Executive’s employment
hereunder as a result of this Section 8(a), the Executive’s estate shall be
entitled to receive (i) his Base Salary through the date of termination,
(ii) any earned but unpaid Annual Bonus for any Fiscal Year preceding the Fiscal
Year in which the termination occurs, and (iii) the dollar value of all accrued
and unused vacation based upon the Executive’s most recent level of Base
Salary.  In addition, outstanding equity awards will accelerate in accordance
with the terms of the agreements evidencing the awards.   All other benefits, if
any, due to the Executive’s estate following the Executive’s termination due to
death shall be determined in accordance with the plans, policies and practices
of the Company; provided, however, that the Executive (or his estate, as the
case may be) shall not participate in any severance plan, policy or program of
the Company.  The Executive’s estate shall not accrue any additional
compensation (including any Base Salary or Annual Bonus) or other benefits under
this Agreement following such termination of employment.  The amounts payable
pursuant to this Section 8(a) shall be paid, in lump sum, as soon as practicable
following such termination, but in no event later than 30 days after the date of
such termination.
  
 (b)            Disability.  The Company may terminate the Executive’s
employment hereunder for Disability.  “Disability” shall mean the Executive’s
inability, due to physical or mental incapacity, to substantially perform the
Executive’s duties and responsibilities under this Agreement for a period of 180
consecutive days.  In conjunction with determining Disability for purposes of
this Agreement, the Executive hereby (i) consents to any such examinations which
are relevant to a determination of whether the Executive is mentally and/or
physically disabled and (ii) agrees to furnish such medical information as may
be reasonably requested.  Upon any termination of the Executive’s employment
hereunder pursuant to this Section 8(b), the Executive shall be entitled to
receive (A) his Base Salary through the date of termination, (B) any earned but
unpaid Annual Bonus for any Fiscal Year preceding the Fiscal Year in which the
termination occurs, and (C) the dollar value of all accrued and unused vacation
based upon the Executive’s most recent level of Base Salary.  In addition,
outstanding equity awards will accelerate in accordance with the terms of the
agreements evidencing the awards.  All other benefits, if any, due to the
Executive following the Executive’s termination by the Company for Disability
shall be determined in accordance with the plans, policies and practices of the
Company; provided, however, that the Executive shall not participate in any
severance plan, policy or program of the Company.  The Executive shall not
accrue any additional compensation (including any Base Salary or Annual Bonus)
or other benefits under this Agreement following such termination of
employment. The


 
4

--------------------------------------------------------------------------------

 


amounts payable pursuant to this Section 8(b) shall be paid, in lump sum, as
soon as practicable following such termination, but in no event later than 30
days after the date of such termination.
  
 (c)            Termination for Cause; Voluntary Termination.
 
 (i)           At any time during the Term, (A) the Company may terminate the
Executive’s employment hereunder for “Cause” (as defined below) by written
notice, specifying the grounds for Cause in reasonable detail, and (B) the
Executive may terminate his employment hereunder “voluntarily” (that is, other
than by death, Disability or for Good Reason, in accordance with Section 8(a),
8(b) or 8(d)).  “Cause” shall mean:  (I) any conviction by a court of, or entry
of a pleading of guilty or nolo contendere by the Executive with respect to, a
felony or any lesser crime involving moral turpitude or a material element of
which is fraud or dishonesty; (II) the Executive’s willful dishonesty of a
substantial nature towards the Company and any of its subsidiaries; (III) the
Executive’s material breach of this Agreement, which breach is not cured by the
Executive to the reasonable satisfaction of the Company within 30 business days
of the date the Company delivers written notice of such breach to the Executive;
or (IV) the Executive’s material, knowing and intentional failure to comply with
material applicable laws with respect to the execution of the Company’s and its
subsidiaries’ business operations, including, without limitation, a knowing and
intentional failure to comply with the Prevention of Corruption Act of India,
1988 or the Foreign Corrupt Practices Act 1977 of the US Congress, as amended;
provided, that if all of the following conditions exist, there will be a
presumption that the Executive has acted in accordance with such applicable
laws: the Executive is following, in good faith, the written advice of counsel,
such counsel having been approved by the Board as outside counsel to the Company
for regulatory and compliance matters, in the form of a legal memorandum or a
written legal opinion, and the Executive has, in good faith, provided to such
counsel all accurate and truthful facts necessary for such counsel to render
such legal memorandum or written legal opinion.
  
 (ii)           Upon the termination of the Executive’s employment hereunder
pursuant to Section 8(c) by the Company for Cause, the Executive shall be
entitled to receive (A) his Base Salary through the date of termination, (B) any
earned but unpaid Annual Bonus for any Fiscal Year preceding the Fiscal Year in
which the termination occurs, and (C) the dollar value of all accrued and unused
vacation based upon the Executive’s most recent level of Base Salary.  The
Executive shall not accrue any additional compensation (including any Base
Salary or Annual Bonus) or other benefits under this Agreement following such
termination of employment.  The amounts payable pursuant to this
Section 8(c)(ii)  shall be paid, in lump sum, as soon as practicable following
such termination, but in no event later 30 days after the date of such
termination.
  
 (iii)           Upon the termination of the Executive’s employment hereunder
pursuant to Section 8(c) due to the Executive’s voluntary termination, the
Executive shall be entitled to receive (A) his Base Salary through the date of
termination, (B) any earned but unpaid Annual Bonus for any Fiscal Year
preceding the Fiscal Year in which the termination occurs, and (C) the dollar
value of all accrued and unused vacation based upon the Executive’s most recent
level of Base Salary.  The Executive shall not accrue any additional
compensation (including any Base Salary or Annual Bonus) or other benefits under
this Agreement following such termination of employment.  The amounts payable
pursuant to this Section 8(c)(iii) shall be paid, in lump sum, as soon as
practicable following such termination, but in no event later than 30 days after
the date of such termination.  For the avoidance of doubt, upon the termination
of the Executive’s employment hereunder pursuant to Section 8(c) due to the
Executive’s voluntary termination, the Executive shall not be entitled to
receive any severance payments under any severance plan, policy or program of
the Company.
  
 (iv)           All other benefits, if any, due to the Executive following the
Executive’s termination of employment for Cause or due to voluntary termination
pursuant to Section 8(c) shall be determined in accordance with the plans,
policies and practices of the Company; provided, however, that the Executive
shall not participate in any severance plan, policy or program of the Company.
  


 
5

--------------------------------------------------------------------------------

 




 (d)           Termination for Good Reason or Without Cause.
  
 (i)           At any time during the Term, (A) the Executive may terminate the
Executive’s employment hereunder for “Good Reason” (as defined below) and
(B) the Company may terminate the Executive’s employment hereunder without Cause
(and other than for death or Disability).  “Good Reason” shall mean the
occurrence, without the Executive’s prior written consent, of any of the
following events:  (I) a material reduction in the nature of the Executive’s
authority or duties from those contemplated by this Agreement; (II) a material
reduction in the Executive’s  then current base compensation; (III) causing or
requiring the Executive to report to any person other than the Board or (IV) a
material relocation of the Executive’s principal place of employment (other than
to Gurgaon, India, New York City or London, England); provided, however, that
any such event described in (I), (II),(III) or (IV) above shall not constitute
Good Reason unless and until the Executive shall have provided the Company with
notice of such event within 90 days of the initial occurrence of such event and
the Company shall have failed to remedy such event within 30 days of receipt of
such notice.
 
 (ii)           Upon the termination of the Executive’s employment hereunder
pursuant to Section 8(d), the Executive shall receive the following payments:
 (A) payment of an amount equal to the sum of (I) any earned but unpaid Base
Salary through the date of termination, (II) any earned but unpaid Bonus for any
Fiscal Year preceding the Fiscal Year in which the termination occurs, and
(III) the dollar value of all accrued and unused vacation based upon the
Executive’s most recent level of Base Salary, and (B) payment of an amount equal
to the sum of (X) two times the Executive’s Base Salary (at the rate then in
effect) and (Y) two times the Annual Bonus the Executive received for the Fiscal
Year preceding the Fiscal Year in which the termination occurs.  The amounts
payable pursuant to the foregoing sentence in Section 8(d)  shall be paid, in
lump sum, within sixty (60) days following the Executive’s separation from
service with the Company (as defined in Section 1.409A-1(h) of the 409A
Regulations).  Notwithstanding any provision of this Agreement to the contrary,
in no event shall the timing of the Executive's execution of the release
required under Section 8(e), directly or indirectly, result in the Executive
designating the calendar year of payment, and if a payment that is subject to
execution of the release could be made in more than one taxable year, payment
shall be made in the later taxable year.  In addition, outstanding equity awards
will accelerate in accordance with the terms of the agreements evidencing the
awards.


 (iii)           In addition, the Company shall reimburse the Executive for the
cost of acquiring health benefits for the Executive and his spouse and other
eligible dependents at the same level of coverage and benefits as is provided to
U.S.-based senior executives of the Company for the two-year period following
the date of the Executive’s termination; provided, that the Company’s obligation
to reimburse any such health benefits costs shall cease with respect to such
health benefits at the time the Executive and his spouse and other eligible
dependents become eligible for such health benefits from another employer.  The
Executive shall, within 30 days after each periodic payment for a reimbursable
health benefit expense under this Section 8(d)(iii), submit appropriate evidence
of such payment to the Company for reimbursement, and the Company shall pay such
reimbursement on the 30th day following receipt of the submission.  During the
period such health benefit coverage remains in effect hereunder, the following
provisions shall govern the arrangement: (a) the amount of the health care costs
eligible for reimbursement in any one calendar year of such coverage shall not
affect the amount of such costs eligible for reimbursement in any other calendar
year for which such reimbursement is to be provided hereunder; (ii) no costs
shall be reimbursed after the close of the calendar year following the calendar
year in which those costs were incurred; and (iii) the Executive’s right to the
reimbursement of such costs cannot be liquidated or exchanged for any other
benefit.  In the event the reimbursement of health benefit costs results in the
recognition of taxable income (whether for federal, state or local income tax
purposes) by the Executive, the Company will report such taxable income as
taxable wages and collect the applicable withholding taxes, and the Executive
will be responsible for the payment of any additional income tax liability
resulting from such reimbursement.  All other benefits, if any, due the
Executive following a termination pursuant to Section 8(d) shall be determined
in accordance with the plans, policies and practices of the Company; provided,
however, that the Executive shall not participate in any severance plan, policy
or program of the Company.  The Executive shall not accrue any additional
compensation


 
6

--------------------------------------------------------------------------------

 


(including any Base Salary or Annual Bonus) or other benefits under this
Agreement following such termination of employment.
  
 (e)            Execution of Release of All Claims.  Notwithstanding any other
provision of this Agreement to the contrary, the Executive acknowledges and
agrees that any and all payments and benefits to which the Executive is entitled
under Section 8(d) (other than the acceleration of any equity awards) are
conditional upon, and subject to, the Executive’s execution of a mutual release
and waiver of claims in the form attached hereto as Exhibit A.  The release must
be executed by the Executive and the Company and become effective prior to the
60th day after the date of termination of the Executive’s employment with the
Company.
  
 (f)            Notice of Termination.  Any purported termination of employment
by the Company or the Executive shall be communicated by a written Notice of
Termination to the Executive or the Company, respectively, delivered in
accordance with Section 10(f) hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in the Agreement relied upon, the date of termination, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated. 
The date of termination of the Executive’s employment shall be the date so
stated in the Notice of Termination, which date, in the event of a termination
initiated by the Executive or by the Company pursuant to Section 8(d) shall be
no less than 30 days and no more than 90 days following the delivery of a Notice
of Termination or in the event of a termination initiated by the Executive
pursuant to Section 8(c) shall be no less than 30 days following the delivery of
a Notice of Termination; provided, however, that in the case of a termination
for Cause by the Company, the date of termination shall be the date the Notice
of Termination is delivered in accordance with Section 8(c).
 
 (g)             Resignation from Positions.  Notwithstanding any other
provision of this Agreement to the contrary, upon any termination of employment
(whether voluntary or involuntary), the Executive, upon written request from the
Board, shall resign from the Board and any other positions he has with the
Company Group (as defined below), whether as an executive, officer, employee,
consultant, director, trustee, fiduciary or otherwise.


 Section 9.                       Restrictive Covenants.
  
 (a)             Noncompetition.  In consideration of the payments by the
Company to the Executive pursuant to this Agreement, the Executive hereby
covenants and agrees that, during the Term and for the two-year period following
the date of the Executive’s termination for any reason, the Executive shall not,
without the prior written consent of the Company, engage in “Competition” (as
defined below) with the Company, the Prior Employers or any of their respective
affiliates or subsidiaries (collectively, the “Company Group”).  For purposes of
this Agreement, if the Executive takes any of the following actions he shall be
engaged in “Competition”: engaging in or carrying on, directly or indirectly,
any enterprise, whether as an advisor, principal, agent, partner, officer,
director, employee, stockholder, associate or consultant to any of the five
entities listed on the competitor list attached as Exhibit B hereto, or any
successor of any such entity, which competitor list may be amended annually by
the Board, or a committee thereof, to add or delete entities from such list
provided that in no event shall the number of entities named on such list exceed
five.  Notwithstanding the foregoing, “Competition” shall not include the
passive ownership of securities in any entity listed on Exhibit B and exercise
of rights appurtenant thereto, so long as such securities represent no more than
two percent (2%) of the voting power of all securities of such enterprise.
  
 (b)            Nonsolicitation; No-Hire.  In further consideration of the
payments by the Company to the Executive pursuant to this Agreement, the
Executive hereby covenants and agrees that, during the Term and for the two-year
period following the date of the Executive’s termination for any reason, the
Executive shall not knowingly (i) attempt to influence, persuade or induce, or
assist any other person in so influencing, persuading or inducing, any employee
or independent contractor of the Company


 
7

--------------------------------------------------------------------------------

 


Group to give up, or to not commence, employment or a business relationship with
the Company Group, (ii) unless otherwise in contravention of applicable law,
directly, or indirectly through direction to any third party, hire or engage, or
cause to be hired or engaged, any person who is or was an employee or
independent contractor of the Company Group, or (iii) attempt to influence,
persuade or induce, or assist any other person in so influencing, persuading or
inducing, any agent, consultant, vendor, supplier or customer of the Company
Group to give up or not commence, a business relationship with the Company
Group.
  
 (c)             Nondisparagement.  In further consideration of the payments by
the Company pursuant to this Agreement, the Executive hereby covenants and
agrees not to defame, disparage or criticize any member of the Company Group, or
any of the Company Group’s products, services, finances, financial condition,
capabilities or other aspect of or any of their business, or any former or
existing managers, directors, officers, employees, agents, affiliates or
successors of, or contracting parties with, any member of the Company Group in
any medium to any person without limitation in time.  Notwithstanding this
provision, the Executive may confer in confidence with his legal representatives
and make truthful statements as required by law.
 
 (d)           Confidential Information.  The Executive acknowledges that the
Company Group has a legitimate and continuing proprietary interest in the
protection of its confidential information and that it has invested substantial
sums and will continue to invest substantial sums to develop, maintain and
protect such confidential information.  During the Term and at all times
thereafter, the Executive shall not, except with the written consent of the
Company or in connection with carrying out the Executive’s duties or
responsibilities hereunder, furnish or make accessible to anyone or use for the
Executive’s own benefit any trade secrets, confidential or proprietary
information of the Company Group, including its business plans, marketing plans,
strategies, systems, programs, methods, employee lists, computer programs,
insurance profiles and client lists; provided, that such protected information
shall not include information known to the public or otherwise in the public
domain without violation by the Executive of this Section 9(d).  Notwithstanding
the foregoing, the Executive may disclose Confidential Information when required
to do so by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company Group or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order the Executive to divulge, disclose or make accessible such
information; provided, further, that in the event that Executive is ordered by a
court or other government agency to disclose any Confidential Information, the
Executive shall (i) promptly notify the Company of such order, (ii) at the
written request of the Company, diligently contest such order at the sole
expense of the Company as expenses occur, and (iii) at the written request of
the Company, seek to obtain, at the sole expense of the Company, such
confidential treatment as may be available under applicable laws for any
information disclosed under such order.
  
 (e)            Property of the Company.  All memoranda, notes, lists, records
and other documents or papers (and all copies thereof) relating to the Company
Group, whether written or stored on electronic media, made or compiled by or on
behalf of the Executive in the course of the Executive’s employment, or made
available to the Executive in the course of the Executive’s employment, relating
to the Company Group, or to any entity which may hereafter become an affiliate
thereof, but excluding the Executive’s personal effects, Rolodexes and similar
items, shall be the property of the Company, and shall, except as otherwise
agreed by the Company in writing, be delivered to the Company promptly upon the
termination of the Executive’s employment with the Company for any reason or at
any other time upon request.
  
 (f)            Developments.  All discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by the Executive
alone or with others, at any time during his employment with the Company, and in
any way relating to the business activities which are the same as or
substantially similar to business activities carried on by the Company Group or
being definitely planned by the Company Group (the “Business”), or the products
or services of the Company Group, whether or not subject to patent, copyright or
other protection and whether or not reduced to tangible form (“Developments”),
shall be the sole and


 
8

--------------------------------------------------------------------------------

 


exclusive property of the Company.  The Executive agrees to, and hereby does,
assign to the Company, without any further consideration, all of the Executive’s
right, title and interest throughout the world in and to all Developments.  The
Executive agrees that all such Developments that are copyrightable may
constitute works made for hire under the copyright laws of the United States
and, as such, acknowledges that the Company or one of the members of the Company
Group, as the case may be, is the author of such Developments and owns all of
the rights comprised in the copyright of such Developments and the Executive
hereby assigns to the Company without any further consideration all of the
rights comprised in the copyright and other proprietary rights the Executive may
have in any such Development to the extent that it might not be considered a
work made for hire.  The Executive shall make and maintain adequate and current
written records of all Developments and shall disclose all Developments
promptly, fully and in writing to the Company promptly after development of the
same, and at any time upon request.
  
 (g)             Enforcement.  The Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 9(a), (b), (c), (d) and (e) herein would be inadequate
and, in recognition of this fact, the Executive agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.  In addition, the
Company shall be entitled to immediately cease paying any amounts remaining due
or providing any benefits to the Executive pursuant to Section 8 in the event
that the Executive has violated any provision of Section 9(a) or has materially
breached any of his obligations under Sections 9(b), (c), (d), (e) and (f) of
this Agreement.  The Executive understands that the provisions of
Sections 9(a) and 9(b) may limit his ability to earn a livelihood in a business
similar to the Business but he nevertheless agrees and hereby acknowledges that
(i) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company, (ii) such
provisions contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public,
(iv) such provisions are not unduly burdensome to the Executive, and (v) the
consideration provided hereunder is sufficient to compensate the Executive for
the restrictions contained in Sections 9(a) and 9(b).  In consideration of the
foregoing and in light of the Executive’s education, skills and abilities, the
Executive agrees that he shall not assert that, and it should not be considered
that, any provisions of Sections 9(a) and 9(b) otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.  It is expressly
understood and agreed that although the Executive and the Company consider the
restrictions contained in Sections 9(a) and 9(b) to be reasonable, if a judicial
determination is made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this Agreement is an
unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
  
 Section 10.                        Miscellaneous.
  
 (a)            Executive’s and Company’s Representations.  The Executive hereby
represents and warrants to the Company that:  (i) the execution, delivery and
performance of this Agreement by the Executive does not and shall not conflict
with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which the Executive is a party or by
which he is bound; (ii) the Executive is not a party to or bound by an
employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity which would interfere in any material respect with
the performance of his duties hereunder; and (iii) Executive shall not use any
confidential information or trade secrets of any person or party other than the
Company and its subsidiaries in connection with the performance of his duties
hereunder.  The Company represents and warrants that it is fully authorized and
empowered to enter into this Agreement, that the Agreement has been duly
authorized by all necessary corporate action, and that the performance of its
obligations under this Agreement will not violate any agreement between it and
any other person, firm or organization.


 
9

--------------------------------------------------------------------------------

 




 (b)            Mitigation.  The Executive shall have no duty to mitigate his
damages by seeking other employment and, should the Executive actually receive
compensation from any such other employment, the payments required hereunder
shall not be reduced or offset by any other compensation except as specifically
provided herein.
  
 (c)           Waiver.  No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Executive and an officer of the Company (other than the
Executive) duly authorized by the Board to execute such amendment, waiver or
discharge.  No waiver by either Party at any time of any breach of the other
Party of, or compliance with, any condition or provision of this Agreement to be
performed by such other Party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
  
 (d)           Compliance with Section 409A and Section 457A of the Code.
  
 (i)            This Agreement and the benefits provided hereunder are intended
to comply with Section 409A of the Code and the Treasury Regulations and other
guidance promulgated thereunder and Section 457A of the Code and the Treasury
Regulations and other guidance promulgated thereunder, and the provisions of
this Agreement shall be interpreted and construed to be consistent with this
intent.
 
 (ii)           Notwithstanding any provision to the contrary in this Agreement,
no payments or benefits to which the Executive becomes entitled under this
Agreement shall be made or paid to the Executive prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of his “separation
from service” with the Company (as such term is defined in Section 409A-1(h) of
the 409A Regulations) or (ii) the date of the Executive’s death, if the
Executive is deemed at the time of such separation from service a “key employee”
within the meaning of that term under Code Section 416(i) and the Company’s
stock is publicly traded on an established securities market and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2).  Upon the expiration of the applicable Code
Section 409A(a)(2) deferral period, all payments deferred pursuant to this
subsection 10(d) shall be paid in a lump sum to the Executive, and any remaining
payments due under this Agreement shall be paid in accordance with the normal 
payment dates specified for them herein.  The key employees subject to such a
delayed commencement date shall be identified on December 31 of each calendar
year.  If the Executive is so identified on any such December 31, he shall have
key employee status for the twelve (12)-month period beginning on April 1 of the
following calendar year.
  
 (iii)           All reimbursements under Sections 6, 7(a) and 7(c) shall be
made promptly following the submission of a reimbursement request by the
Executive and no later than the end of the Executive’s taxable year (the
“Executive Tax Year”) following the Executive Tax Year in which the expense is
incurred.  The amount of expenses eligible for reimbursement under Sections 6,
7(a) and 7(c) and in-kind benefits payable under Section 7(a) during an
Executive Tax Year shall not affect the expenses eligible for reimbursement or
in-kind benefits payable in another Executive Tax Year.  No right to
reimbursement under Sections 6, 7(a) and 7(c) or payment of in-kind benefits
under Section 7(a) shall be subject to liquidation or exchange for any other
payment or benefit.


(iv)         If and to the extent required by Code Section 457A, and subject to
Code Section 409A:
 
 
(A)         Any compensation which is attributable to services performed after
December 31, 2008, as adjusted for any earnings and losses attributable thereto,
shall be paid to the Executive no later than the last day of the twelfth month
after the end of the taxable year of the Company during which the right to the
payment of such compensation is no longer subject to a “substantial risk of
forfeiture” within the meaning of Code Section 457A.


 
10

--------------------------------------------------------------------------------

 




(B)         In the case of any compensation which is attributable to services
performed before January 1, 2009, to the extent such compensation is not
includible in the Executive’s gross income in a taxable year beginning before
2018, such deferred amount, as adjusted for any earnings and losses attributable
thereto, shall be paid to the Executive in the later of (1) the last taxable
year beginning before 2018, or (2) the taxable year in which there is no
“substantial risk of forfeiture” of the Executive’s rights to such compensation,
within the meaning of Code Section 457A.
  
 (e)             Successors and Assigns.  This Agreement shall be binding on and
inure to the benefit of the successors and assigns of the Company.
  
 (f)            Notice.  For the purpose of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally, if delivered by
overnight courier service, if sent by facsimile transmission or if mailed by
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses or sent via facsimile to the respective facsimile numbers,
as the case may be, as set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt; provided,
however, that (i) notices sent by personal delivery or overnight courier shall
be deemed given when delivered; (ii) notices sent by facsimile transmission
shall be deemed given upon the sender’s receipt of confirmation of complete
transmission; and (iii) notices sent by registered mail shall be deemed given
two days after the date of deposit in the mail.
  
If to the Executive, to such address as shall most currently appear on the
records of the Company.
 
If to the Company, to:
 
Genpact Limited
Canon’s Court
22 Victoria Street
Hamilton HM EX
Bermuda


With a copy to


Genpact LLC
105 Madison Avenue
Second Floor
New York, NY 10016
Attention: Legal Department
 
 
 (g)           GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OF ANY JURISDICTION WHICH
WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW
YORK.  ANY ACTION TO ENFORCE THIS AGREEMENT AND/OR THE EXHIBITS HERETO (OTHER
THAN AN ACTION WHICH MUST BE BROUGHT BY ARBITRATION PURSUANT TO SECTION 10(i))
MUST BE BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF, A
COURT SITUATED IN NEW YORK COUNTY, NEW YORK.  EACH PARTY HEREBY WAIVES THE
RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN INCONVENIENT FORUM FOR THE RESOLUTION
OF ANY SUCH ACTION.
  
 (h)            JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE
ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING


 
11

--------------------------------------------------------------------------------

 


 UNDER OR IN CONNECTION WITH THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY IS LITIGATED OR HEARD IN ANY COURT.
  
 (i)           Arbitration.  Any dispute, controversy or other claim, other than
disputes, controversies or claims relating to Section 9 (which disputes,
controversies or claims shall be litigated in court in accordance with the
provisions of Sections 9(g) and 10(g) hereof), arising out of or relating to
(i) this Agreement or (ii) the Executive’s employment with the Company shall be
resolved by binding confidential arbitration before a single arbitrator, to be
held in New York City, New York in accordance with the Commercial Arbitration
Rules of the American Arbitration Association.  Judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.
  
 (j)            Assignment.  The Executive may not assign his rights or
interests under this Agreement.  This Agreement may not be assigned by the
Company other than to an entity (i) which, directly or indirectly, controls, is
controlled by or is under common control with the Company, or which is a
successor in interest to substantially all of the business operations of the
Company, and (ii) which assumes in writing or by operation of law, at the time
of the assignment, the Company’s obligation to perform this Agreement.
  
 (k)             Severability of Invalid or Unenforceable Provisions.  The
invalidity or unenforceability of any provision or provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
  
 (l)            Entire Agreement.  This Agreement sets forth the entire
agreement of the Parties in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written,
including, the Prior Employment Agreement, in respect of the subject matter
contained herein.
  
 (m)           Withholding Taxes.  The Company shall be entitled to withhold
from any payment due to the Executive hereunder any amounts required to be
withheld by applicable tax laws or regulations.
  
 (n)            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


 
12

--------------------------------------------------------------------------------

 


 
  
IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first above written.
 

 
GENPACT LIMITED
         
By:
 /s/ Heather White
   
 Name:  Heather White
   
 Title:  Vice President
       

 
 

 
EXECUTIVE
         
By:
 /s/ V. N. Tyagarajan
   
 V. N. Tyagarajan
       

 


 
13

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
GENERAL RELEASE
AND COVENANT NOT TO SUE
 
TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
 
V. N. Tyagarajan (“Executive”), on Executive’s own behalf and on behalf of
Executive’s descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable
and benefits to be provided to Executive under that Amended and Restated
Employment Agreement dated as of June 15, 2011(the “Employment Agreement”) by
and among Executive and Genpact Limited, a Bermuda limited exempted company (the
“Company”) does hereby covenant not to sue or pursue any litigation against, and
waives, releases and discharges the Company and any of its assigns, affiliates,
subsidiaries, parents, predecessors and successors, and the past and present
shareholders, employees, officers, directors, representatives and agents of any
of them (collectively, the “Company Group”), from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that Executive ever had, now has or shall or may have or assert as of
the date of this Release and Covenant Not to Sue against the Company Group
relating to his employment with the Company or the termination thereof or his
service as an officer or director of any subsidiary or affiliate of the Company
or the termination of such service, including, without limiting the generality
of the foregoing, any claims, demands, rights, judgments, defenses, actions,
charges or causes of action related to employment or termination of employment
or that arise out of or relate in any way to the Age Discrimination in
Employment Act of 1967 (“ADEA,” a law that prohibits discrimination on the basis
of age), the National Labor Relations Act, the Civil Rights Act of 1991, the
Americans With Disabilities Act of 1990, Title VII of the Civil Rights Act of
1964, the Employee Retirement Income Security Act of 1974 (“ERISA”), and the
Family and Medical Leave Act, all as amended, and other Federal, state and local
laws relating to discrimination on the basis of age, sex or other protected
class, all claims under Federal, state or local laws for express or implied
breach of contract, wrongful discharge, defamation, intentional infliction of
emotional distress, and any related claims for attorneys’ fees and costs;
provided, however, that nothing herein shall release the Company from any of its
obligations to Executive under the Employment Agreement (including, without
limitation, its obligation to pay the amounts and provide the benefits upon
which this Release and Covenant Not to Sue is conditioned) or any rights
Executive may have to indemnification under any charter or by-laws (or similar
documents) of any member of the Company Group or any insurance coverage under
any directors and officers insurance or similar policies or any benefits vested
and accrued as of the date hereof which the Executive has under any ERISA
benefit plan.
 
The Company Group does hereby covenant not to sue or pursue any litigation
against, and waives, releases and discharges Executive and Executive’s
descendants, dependents, heirs, executors and administrators and assigns, past
and present (collectively, the “Executive Group”), from any and all claims,
demands, rights, judgments, defenses, actions, charges or causes of action
whatsoever, of any and every kind and description, whether known or unknown,
accrued or not accrued, that the Company Group ever had, now have or shall or
may have or assert as of the date of this Release and Covenant Not to Sue
against any member of the Executive Group relating to his employment with the
Company or the termination thereof or his service as an officer or director of
any subsidiary or affiliate of the Company or the termination of such service
(collectively, “Claims”); provided, however, that (i) nothing herein shall
release Executive from any of Executive’s obligations and covenants under
Sections 9 or 10 of the Employment Agreement, and (ii) nothing herein shall
release the Executive Group from any Claims (A) which are based upon any acts or
omissions of Executive that involve fraud or (B) which were not known to the
non-employee members of the Company’s board of directors on the date hereof.
 
The parties hereto agree that this Release and Covenant Not to Sue may be
pleaded as a full defense to any action, suit or other proceeding covered by the
terms hereof that is or may be initiated, prosecuted or maintained by any such
party or his or its heirs or assigns.  Executive understands and confirms that
Executive is executing this Release and Covenant Not to Sue voluntarily and
knowingly, but


 
14

--------------------------------------------------------------------------------

 


that this Release and Covenant Not to Sue does not affect Executive’s right to
claim otherwise under ADEA.  In addition, Executive shall not be precluded by
this Release and Covenant Not to Sue from filing a charge with any relevant
Federal, state or local administrative agency, but Executive agrees to waive
Executive’s rights with respect to any monetary or other financial relief
arising from any such administrative proceeding.
 
In furtherance of, and solely to the extent provided by, the agreements set
forth above, the parties hereby expressly waive and relinquish any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims that such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release.  In
connection with such waiver and relinquishment, the parties acknowledge that
they are aware that they may hereafter discover claims presently unknown or
unsuspected, or facts in addition to or different from those that they now know
or believe to be true, with respect to the matters released herein. 
Nevertheless, it is the intention of the parties to fully, finally and forever
release all such matters, and all claims relating thereto, that now exist, may
exist or theretofore have existed, as specifically provided herein.  The parties
hereto acknowledge and agree that this waiver shall be an essential and material
term of the releases contained above.  Nothing in this paragraph is intended to
expand the scope of the releases as specified herein.
 
This Release and Covenant Not to Sue shall be governed by and construed in
accordance with the laws of the State of New York.
 
To the extent that Executive is forty (40) years of age or older, this paragraph
shall apply.  Executive acknowledges that Executive has been offered a period of
time of at least twenty-one (21) days to consider whether to sign this Release
and Covenant Not to Sue and the Company agrees that Executive may cancel this
Release and Covenant Not to Sue at any time during the seven (7) days following
the date on which this Release and Covenant Not to Sue has been signed by all
parties to this Release and Covenant Not to Sue.  In order to cancel or revoke
this Release and Covenant Not to Sue, Executive must deliver to the General
Counsel of the Company written notice stating that Executive is canceling or
revoking this Release and Covenant Not to Sue.  If this Release and Covenant Not
to Sue is timely cancelled or revoked, none of the provisions of this Release
and Covenant Not to Sue shall be effective or enforceable by any party and the
Company shall not be obligated to make the payments to Executive or to provide
Executive with the other benefits described in the Employment Agreement and all
contracts and provisions modified, relinquished or rescinded hereunder shall be
reinstated to the extent in effect immediately prior hereto.
 
Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, director, or officer of any member of the
Company Group in any medium to any person without limitation in time.  The
Company hereby agrees that its board of directors, the members of the Company
Group and the executives, managers and officers of the members of the Company
Group shall not defame or disparage Executive in any medium to any person
without limitation in time.  Notwithstanding this provision, either party may
confer in confidence with his or its legal representatives and make truthful
statements as required by law.
 
The parties acknowledge and agree that they have entered into this Release and
Covenant Not to Sue knowingly and willingly and have had ample opportunity to
consider the terms and provisions of this Release and Covenant Not to Sue.
 


 
15

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Covenant Not to Sue to be executed on this [__________] day of [________],
[____].
 
 

 
GENPACT LIMITED
         
By:
 
Its:

 
 

 
EXECUTIVE
         
V. N. Tyagarajan

 


 
16

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
Competitor List
 
Accenture Ltd.
Cognizant Technology Solutions Corporation
HCL Technologies Limited
International Business Machines Corporation
Wipro Limited


 
 
17

--------------------------------------------------------------------------------
